Name: Commission Regulation (EC) NoÃ 1474/2005 of 9 September 2005 determining the extent to which applications for import rights lodged in respect of the quota for live bovine animals of a weight exceeding 160Ã kg and originating in Switzerland, provided for in Regulation (EC) NoÃ 1218/2005, can be accepted
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  Europe;  tariff policy;  means of agricultural production
 Date Published: nan

 10.9.2005 EN Official Journal of the European Union L 234/6 COMMISSION REGULATION (EC) No 1474/2005 of 9 September 2005 determining the extent to which applications for import rights lodged in respect of the quota for live bovine animals of a weight exceeding 160 kg and originating in Switzerland, provided for in Regulation (EC) No 1218/2005, can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1218/2005 of 28 July 2005 laying down detailed rules for the application of an import tariff quota for live bovine animals of a weight exceeding 160 kg and originating in Switzerland provided for in Council Regulation (EC) No 1182/2005 (2), and in particular in the first sentence of Article 4(2) thereof, Whereas: (1) Article 1(1) of Regulation (EC) No 1218/2005 fixes at 2 300 head the quantity of the quota in respect of which Community importers can lodge an application for import rights in accordance with Article 3 of that Regulation. (2) Since the import rights applied for exceed the available quantity referred to in Article 1(1) of Regulation (EC) No 1218/2005, a unique reduction coefficient should be fixed for quantities tendered, HAS ADOPTED THIS REGULATION: Article 1 Each application for import rights lodged in accordance with Article 3(3) of Regulation (EC) No 1218/2005 shall be accepted at a rate of 74,074 % of the import rights applied for. Article 2 This Regulation shall enter into force on 10 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 199, 29.7.2005, p. 39.